DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5,15 each recite a third and a fourth engagement portion, however, the claims do not previously recite first and second engagement potions.  It is unclear if the third and fourth engagement portions are meant to be the first and second engagement portions, respectively, or are separate elements.  For the purpose of this Action, the third and fourth engagement portions will be interpreted to be separate elements from the first and second engagement portions.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3,6,9,10,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirby et al. PGPub 2006/0244203.
	Kirby discloses, regarding claims 1,19, a sheet storage apparatus attached to an apparatus body in an attaching direction, the sheet storage apparatus comprising:
a sheet storage portion (124) configured to store a sheet; and
a moving unit movably supported by the sheet storage portion in a moving direction parallel to the attaching direction (fig.1,2),
wherein the moving unit comprises a regulation member (130) and an extending member (220,224) extending in the moving direction, the regulation member comprising a regulation surface regulating a position, in the moving direction, of the sheet stored in the sheet storage portion, and a first bonding surface extending along the moving direction, the extending member comprising a second bonding surface extending parallel to the first bonding surface (see contact of elements 224,130 in fig.15 and exploded view in fig.16), and
wherein the first bonding surface and the second bonding surface are configured to be bonded to each other [regarding claim 1] by adhesive (¶0046), or [regarding claim 19] without being fastened by a fastening member (¶0046).
Regarding claim 2, further comprising a guided portion (140) disposed in the sheet storage portion and configured to slide with respect to the apparatus body in a case where the sheet storage portion is attached to the apparatus body in the attaching direction, the guided portion extending in the attaching direction (see at least fig.2,3, ¶0036).
Regarding claim 3, wherein the first bonding surface and the second bonding surface extend parallel to the moving direction (see contact of elements 224,130 in fig.15 and exploded view in fig.16).
Regarding claim 6, wherein the regulation member comprises a wall portion (130) protruding upwards from the first bonding surface and extending along the moving direction (fig.15,16).
Regarding claims 9,20, an image forming apparatus (10) comprising: the sheet storage apparatus according to claim 1; and the apparatus body comprising an image forming unit (16) configured to form an image on the sheet (fig.2).
Regarding claim 10, wherein the apparatus body comprises a sheet feeding unit (18) configured to feed the sheet stored in the sheet storage apparatus in a direction orthogonal to the moving direction (fig.2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7,11-13,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. PGPub 2006/0244203.
Kirby discloses, regarding claim 7, substantially all the limitations of the claims (see ¶6), but does not expressly disclose the regulation member is made from resin material, and wherein the extending member is made from metal material; however, before the effective filing date, it would have been obvious to one having ordinary skill in the art to have the regulation member made from resin material, and the extending member made from metal material since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Kirby discloses, regarding claim 11, substantially all the limitations of the claims (see ¶6), but does not expressly disclose the bonding between the first bonding surface and the second bonding surface to be by double-sided tape; however, before the effective filing date, it would have been obvious to one having ordinary skill in the art to use double-sided tape rather than adhesive for the purpose of employing a replaceable bond.  
Kirby further discloses, regarding claim 12, further comprising a guided portion (140) disposed in the sheet storage portion and configured to slide with respect to the apparatus body in a case where the sheet storage portion is attached to the apparatus body in the attaching direction, the guided portion extending in the attaching direction (see at least fig.2,3, ¶0036).
Regarding claim 13, wherein the first bonding surface and the second bonding surface extend parallel to the moving direction (see contact of elements 224,130 in fig.15 and exploded view in fig.16).
Regarding claim 16, wherein the regulation member comprises a wall portion (130) protruding upwards from the first bonding surface and extending along the moving direction (fig.15,16).
Regarding claim 17, an image forming apparatus (10) comprising: the sheet storage apparatus according to claim 1; and the apparatus body comprising an image forming unit (16) configured to form an image on the sheet (fig.2).
Regarding claim 18, wherein the apparatus body comprises a sheet feeding unit (18) configured to feed the sheet stored in the sheet storage apparatus in a direction orthogonal to the moving direction (fig.2).

9.	Claims 4,5,14,15, as best understood by the examiner (see ¶2,3), are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. PGPub 2006/0244203 in view of Saeki JP 59128147.
	Kirby discloses substantially all the limitations of the claims (see ¶6,8), but does not expressly disclose the limitations of claims 4,5,14,15.
	Saeki teaches [regarding claims 4,14] wherein either one of the regulation member and the extending member comprises a first engagement portion (23), and wherein another one of the regulation member and the extending member comprises a second engagement portion (see unlabeled holes for insertion of first engagement portion 23 in at least fig.3,4) configured to regulate positions of the regulation member and the extending member in a normal line direction of the first bonding surface and the second bonding surface by engaging with the first engagement portion, and [regarding claims 5,15] wherein either one of the regulation member and the extending member comprises a third engagement portion (23a), and wherein another one of the regulation member and the extending member comprises a fourth engagement portion (see unlabeled holes for insertion of third engagement portion 23a in at least fig.3,4) configured to regulate positions of the regulation member and the extending member in a direction parallel to the first bonding surface and the second bonding surface by engaging with the third engagement portion.
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide either one of the regulation member and the extending member with a first engagement portion, and wherein another one of the regulation member and the extending member is provided with a second engagement portion configured to regulate positions of the regulation member and the extending member in a normal line direction of the first bonding surface and the second bonding surface by engaging with the first engagement portion, and to provide either one of the regulation member and the extending member with a third engagement portion, and wherein another one of the regulation member and the extending member with a fourth engagement portion configured to regulate positions of the regulation member and the extending member in a direction parallel to the first bonding surface and the second bonding surface by engaging with the third engagement portion, as taught by Saeki, in the device of Kirby, for the purpose of properly positioning the engagement portions with one another so as to accurately regulate sheets.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. PGPub 2006/0244203 in view of Takahashi USP 10,865,063.
	Kirby discloses substantially all the limitations of the claims (see ¶6), and further discloses wherein the moving unit, the regulation member, and the extending member are respectively a first moving unit (as shown in fig.1,2), a first regulation member (130), a first extending member (220,224), and a gear member (228) configured to be rotatably supported by the sheet storage portion, but does not expressly disclose the remaining limitations of claim 8.
	Takahashi teaches wherein the sheet storage apparatus further comprises:
a second moving unit configured to be movably supported by the sheet storage portion in the moving direction (best shown in fig.4-6); and
wherein the second moving unit comprises a second regulation member (301) configured to regulate the position, in the moving direction, of the sheet stored in the sheet storage portion, and a second extending member (221 or 222) extending in the moving direction, and 
wherein the first extending member and the second extending member each comprise a rack portion (221,222) engaging with the gear member (309).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the sheet storage apparatus with a second moving unit configured to be movably supported by the sheet storage portion in the moving direction, wherein the second moving unit comprises a second regulation member configured to regulate the position, in the moving direction, of the sheet stored in the sheet storage portion, and a second extending member extending in the moving direction, and wherein the first extending member and the second extending member each comprise a rack portion engaging with the gear member, as taught by Takahashi, in the device of Kirby, for the purpose of effectively regulating and settling the position of the sheets from both sides (C5/L4-6).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kokawa et al. (USP 8,475,065) discloses bonding rack members (342,343) with media support members (340,341) with the use of adhesive (see fig.7,8, C9/L51-62).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        10/24/2022